Exhibit 10.8(b)



AMENDMENT NO. 2 TO THE

AMENDED AND RESTATED SAN JOAQUIN BANCORP

EXECUTIVE SALARY COTINUATION AGREEMENT

     WHEREAS, San Joaquin Bancorp, formerly San Joaquin Bank, (the “Employer”)
and Stephen Annis (the “Executive”) entered into an Amended and Restated
Executive Salary Continuation Agreement, most recently amended and restated on
June 13, 2003, (the “Agreement”);

     WHEREAS, the Agreement provides (in Section 10.10) that the Agreement may
be amended in a writing signed by each party to the Agreement; and

     WHEREAS, the parties desire to amend the Agreement to provide that payments
to the Executive’s surviving spouse shall be seventy-five (75%) of the Annual
Benefit rather than sixty-five (65%) of the Annual Benefit as is presently the
case.

     NOW, THEREFORE, the Agreement is hereby amended effective as of January 25,
2007 as follows:

1. Section 1.10 (Joint and Survivor Annuity) is replaced in its entirety with
the following:

     1.10 Joint and Survivor Annuity. The term “Joint and Survivor Annuity”
shall mean a stream of payments, each one of which is equal to one hundred
percent (100%) of the Annual Benefit for the life of the Executive and
seventy-five percent (75%) of the Annual Benefit for the life of the Surviving
Spouse, that is paid on an annual basis over a period of time that continues
until the death of the last to die of the Executive or the Surviving Spouse;
provided, however, that if the Executive and the Surviving Spouse both die
before expiration of five (5) years after the Executive’s Retirement Date,
payments of seventy-five percent (75%) of the Annual Benefit will be made to the
Beneficiary until the date that is five (5) years after the Retirement Date. The
payment of the herein described percentages of the Annual Benefit in the form of
the Joint and Survivor Annuity is based upon the assumption that such payments
would begin on the Executive’s Retirement Date and the life expectancies of the
Executive and the Surviving Spouse on the Retirement Date. Accordingly, if
payments of the Annual Benefit are to begin on a date that is earlier or later
than the Executive’s Retirement Date, the Annual Benefit will be actuarially
adjusted to reflect the increased or decreased life expectancies, respectively,
over which the Annual Benefit is to be paid. For purposes of making such
actuarial adjustments, life expectancy shall be computed using the expected
return multiples in Table V of Section 1.72 -9 of the United States Federal
Treasury Regulations and a capitalization rate of five percent (5%).

2. Section 3.2 (Payments in the Event of Death) is replaced in its entirety with
the following:

--------------------------------------------------------------------------------

     3.2 Payments in the Event of Death. If the Executive dies before he
actually Retires, the Executive’s Annual Benefit shall be reduced by determining
the discounted value of the Annual Benefit based on a capitalization rate of
five (5%) for the period of time, if any, by which the date of the Executive’s
death is earlier than the Executive’s normal Retirement Date. The Applicable
Percentage shall be one hundred percent (100%) and annual payments of
seventy-five percent (75%) of the Annual Benefit, as adjusted herein, shall be
made to the Surviving Spouse or Beneficiary, as the case may be, until the later
of the death of the Surviving Spouse or the expiration of five (5) years from
the Executive’s Retirement Date, with each installment to be paid on the first
day of each month, commencing with the month following the Executive’s death.
Each installment shall consist of one-twelfth (1/12) of the Applicable
Percentage of seventy-five percent (75%) of the Annual Benefit, as actuarially
adjusted in accordance with section 1.10.

     IN WITNESS WHEREOF, the Employer and the Executive have executed this
Agreement on February 1, 2007 in the City of Bakersfield, California.



EMPLOYER:



/S/ Stephen M. Annis
Stephen M. Annis



EXECUTIVE:





SAN JOAQUIN BANCORP





By: /S/ Bruce Maclin_______________
Bruce Maclin, Chairman & CEO











By: /S/ Bart Hill___________________
Bart Hill, President



- 2 -

--------------------------------------------------------------------------------